         Case 5:16-cv-01699-MHH Document 152 Filed 11/14/18 Page 1 of 4                    FILED
                                                                                  2018 Nov-14 AM 09:51
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

GLENDA LOCKHART, et al.,               )
                                       )
             Plaintiffs,               )
                                       )
vs.                                    )       CIVIL ACTION NO.:
                                       )       5:16-cv-1699-MHH
ANA FRANKLIN, et al.,                  )
                                       )       JURY TRIAL DEMANDED
              Defendants.              )

      RESPONSE TO WILSON AND ROBINSON’S MOTION TO DISMISS
                   THIRD AMENDED COMPLAINT

        COME NOW, the Plaintiffs, Glenda Lockhart and Straightline Drywall and

Acoustical, LLC, by and through their undersigned attorneys of record, and hereby

responds to Robert Wilson and Blake Robinson’s “Partial Motion to Dismiss” the

state law claims (Counts Two, Three, Five, and Six) of Plaintiffs’ Third Amended

Complaint. (Doc. 107) In support thereof, Plaintiffs state and show as follows:

        1.    Deputy Sherriff Robert Wilson (“Wilson”) and Blake Robinson

(“Robinson”) assert that they are absolutely immune from liability by virtue of their

positions as deputy sheriffs.

        2.    What is glaringly absent from their Partial Motion to Dismiss is well-

established Alabama law extending such immunity only “whenever the acts that are

the basis of the alleged liability were performed within the course and scope of the

officer's employment.” Ex parte Davis, 930 So.2d 497, 500–01 (Ala.2005).
                                           1
         Case 5:16-cv-01699-MHH Document 152 Filed 11/14/18 Page 2 of 4




        3.      “The key question, then, is whether Defendants were acting in the

course and scope of their employment.” Cooper v. Smith, 2013 WL 252382 *at 2

(M.D.Ala.2013).

        4.      In their Motion to Dismiss, Wilson and Robinson fail to even assert that

they were in fact on duty or performing tasks falling within the line and scope of

their duties.

        5.      Plaintiffs assert that Wilson and Robinson’s actions fell outside the line

and scope of their duties as sheriff deputies. Their “criminal” actions in obtaining

and executing a search warrant, which were outlined by Judge Thompson in his

Order dated April 27, 2018, and their actions in causing property owned by Plaintiffs

to be destroyed and/or damaged, were not within the line and scope of their duties

as deputy sheriffs. These actions form the basis of Plaintiffs’ invasion of privacy,

intentional interference with contractual relations, and civil conspiracy claims. (See

Third Amended Complaint, Doc. 79, ¶ 82, 87)

        6.      Because Wilson and Robinson offer “no legitimate explanation for their

actions”, Cooper, at 2, state immunity should not shield them from liability in this

case.

        WHEREFORE, premises considered, the Plaintiffs respectfully request the

Court to deny Robert Wilson and Blake Robinson’s Partial Motion to Dismiss.

                                          Respectfully submitted,


                                             2
       Case 5:16-cv-01699-MHH Document 152 Filed 11/14/18 Page 3 of 4




                                       /s/ Brandy M. Lee
                                       Brandy M. Lee


                                       /s/ Brice M. Johnston
                                       Brice M. Johnston

                                       Counsel for Plaintiffs


OF COUNSEL:

Lee Law Firm, LLC
403 Ninth Avenue
Jasper 35501
Phone: (205) 328-9445
Fax: (800) 856-9028

Johnston Law Firm, P.C.
2100 First Avenue North
Suite 600
Birmingham, Alabama 35203
Phone: (205) 328-9445
Fax: (800) 856-9028


                            CERTIFICATE OF SERVICE
I certify that on November 14, 2018, a copy of this pleading was filed electronically
with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent
to all counsel of record via the court’s electronic filing system.

Bill Gray

John David Gray

Robert Spence

Rick Howard

                                         3
      Case 5:16-cv-01699-MHH Document 152 Filed 11/14/18 Page 4 of 4




April McKay

Kenneth Murray

Mark Dukes

Stewart Howard

                            /s/ Brandy M. Lee
                            OF COUNSEL




                                    4
